—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered March 28, 1995, convicting him of criminal possession of a controlled substance in the fifth degree and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt. We find no merit to the defendant’s contention that his conviction of criminal possession of a controlled substance in the fifth degree was not proven by legally sufficient evidence of his knowledge that the cocaine he possessed weighed at least 500 milligrams. In view of the defendant’s testimony that he had been a cocaine addict since 1988, was familiar with drug locations, always bought his cocaine from the same dealer, and possessed a pipe on the night he was arrested, "it could reasonably be inferred” that he was aware that the four packets of cocaine he possessed weighed at least 500 milligrams (see, People v Paul, 212 AD2d 1020, 1021-1022). Bracken, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.